ACCEPTED
                                                                           14-14-00986-cv
                                                            FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                    4/10/2015 10:48:18 AM
                                                                      CHRISTOPHER PRINE
                                                                                   CLERK

                     NO. 14-14-00986-CV

                                                           FILED IN
                                                    14th COURT OF APPEALS
              IN THE COURT OF APPEALS                  HOUSTON, TEXAS
   FOR THE FOURTEENTH JUDICIAL DISTRICT             OF  TEXAS
                                                    4/10/2015 10:48:18 AM
                   HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                             Clerk

     THE PENN INSURANCE AND ANNUITY COMPANY
 AND THE PENN LIFE MUTUAL LIFE INSURANCE COMPANY
                    APPELLANTS

                              vs.

                CHAD KURIGER, APPELLEE


        On Appeal from the 151ST Judicial District Court
                   of Harris County, Texas
                    Cause No. 2013-59559


 APELLANTS, THE PENN INSURANCE AND ANNUITY COMPANY
   AND THE PENN MUTUAL LIFE INSURANCE COMPANY’S
AGREED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF


                                    Scott B. Novak
                                    SBN: 24051124
                                    LORANCE & THOMPSON, P.C.
                                    2900 North Loop West, Suite 500
                                    Houston, Texas 77092
                                    713/868-5560
                                    713/864-4671 (fax)
                                    Sbn@lorancethompson.com
                                    COUNSEL FOR APPELLANTS
                                    THE PENN INSURANCE AND
                                    ANNUITY COMPANY AND
                                    THE PENN MUTUAL LIFE
                                    INSURANCE COMPANY
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      COME NOW The Penn Insurance and Annuity Company and The Penn

Mutual Life Insurance Company (hereinafter “Appellants”), and file this Agreed

Motion to Extend Time to File Brief of Appellants and respectfully show unto the

Court the following:

      Appellants, The Penn Insurance and Annuity Company and The Penn

Mutual Life Insurance Company, ask the Court to extend the time to file their Brief.

                                          I.

      1.     Reporter’s Record was filed on March 18, 2015 and the Clerk’s Record

was filed on March 25, 2015.

      2.     Appellants’ Brief is presently due on Friday, April 24, 2015.

      3.     Due to an unexpectedly busy schedule, counsel for the Appellants does

not believe it is feasible to dedicate the suitable amount of time to briefing this

matter. To ensure adequate time is available, Appellants ask this Court to extend the

due date for Appellants’ brief.

      4.     Appellants have conferred with counsel for Chad Kuriger and he is in

agreement with the requested extension.

      5.     Appellants respectfully request an additional sixty (60) days from the

April 24, 2015 due date to file his Brief. This would extend the time to file

Appellants’ Brief to June 23, 2015.
       6.     This is Appellants’ first request for an extension to file their Brief.

      7.     For these reasons, Appellants respectfully request an additional sixty

(60) days in which to file their Brief.

      9.     This request is not sought for delay.

                                            II.

      For these reasons, Appellants ask this Court to grant an extension of time to

file their Brief to June 23, 2015.

                                                  Respectfully submitted,

                                                  LORANCE & THOMPSON, P.C.

                                                  /s/ Scott B. Novak
                                                  ______________________________
                                                  Scott B. Novak
                                                  SBN: 24051124
                                                  2900 North Loop West, Suite 500
                                                  Houston, Texas 77092
                                                  713/868-5560
                                                  713/864-4671 (fax)
                                                  sbn@lorancethompson.com
                                                  COUNSEL FOR APPELLANTS
                                                  THE PENN INSURANCE AND
                                                  ANNUITY COMPANY AND
                                                  THE PENN MUTUAL LIFE
                                                  INSURANCE COMPANY
                      CERTIFICATE OF CONFERENCE

      I conferred with opposing counsel on April 9, 2015 regarding this motion
and he is unopposed.

                                      /s/ Scott B. Novak
                                      ____________________________________
                                      Scott B. Novak




                         CERTIFICATE OF SERVICE


      I hereby certify that on this 10th day of April, 2015, a true and correct copy
of the foregoing instrument was served by e-filing and/or facsimile, to the
following party of record:

Mr. David Ayers
Werner Ayers, LLP
1800 Bering, Suite 305
Houston, Texas 77057
dayers@wernerayers.com
Counsel for Plaintiff/Appellee



                                              _____________________________
                                             Scott B. Novak